Citation Nr: 0713101	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
instability of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that continued the veteran's evaluation 
for his service connected left knee chondromalacia at a 10 
percent evaluation, and granted the veteran a separate 10 
percent evaluation for instability.  The veteran continues to 
disagree with both evaluations assigned.  

A hearing before the undersigned Veterans Law Judge at the RO 
was held in February 2007.

In the January 2002 rating action, service connection for a 
right knee disability and a back disability was denied, both 
as secondary to the veteran's service connected left knee 
disability.  The veteran filed a notice of disagreement to 
the denial of these claims, but did not perfect an appeal 
following the issuance of the statement of the case, active 
duty these matters are not currently before the Board.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee is 
currently manifested by flexion of 90 degrees, and no 
limitation of extension.

2.  The veteran's instability of the left knee is currently 
manifested by subjective reports of locking and subluxation, 
with no current objective findings of instability.

CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for chondromalacia of the left knee, are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent, for instability of the left knee, are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2001, October 
2001, and December 2002.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in his 
possession, and informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  While the 
veteran has indicated that he has received outpatient 
treatment that is not of record, that treatment appears to 
deal with the veteran's spine, not his left knee disability.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As to the veteran's claim of entitlement to an increased 
initial evaluation for instability of the left knee, the 
United States Court of Appeals for Veterans Claims (Court) 
has noted that there is a distinction between a claim based 
on the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board notes that the veteran's service connected 
chondromalacia of the left knee is currently rated as 10 
percent disabled under Diagnostic Code 5260, for limitation 
of flexion, with an additional 10 percent rating under 
Diagnostic 5257, for a finding of slight instability. 

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

As to other codes under which the veteran could be rated, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2006).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The VA General Counsel issued a precedent opinion, on 
September 17, 2004 finding that separate ratings under 
diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  69 Fed. Reg. 
59990 (2004), VAOPGCPREC 9-04 (2004).

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabled for 
his service connected chondromalacia of the left knee, with a 
separate 10 percent evaluation for instability.

In this regard, reviewing the relevant evidence of record, an 
October 2001 report of VA examination noted that the veteran 
walked slowly with no limp.  Range of motion of the left knee 
was extension of 0 degrees, and flexion of 100 degrees.  The 
veteran complained of pain in his knee on all ranges of 
motion.  There was instability of the left knee to manual 
medial and lateral counter pressure.  There was a negative 
drawer sign.  X-rays of the veteran's knee at that time were 
normal.  The veteran was diagnosed with chondromalacia 
patella of the left knee.

The report of a June 2006 VA examination indicated that the 
veteran reported pain with weight bearing and walking up 
stairs.  The veteran reported giving way and instability of 
the left knee.  He reported experiencing episodes of 
dislocation or subluxation daily or more often, and locking 
episodes several times a week.  He stated severe flare ups 
occurred every one to two months, lasting three to seven 
days.

Examination of the knee revealed crepitation.  There was no 
instability noted.  The veteran was noted to have range of 
motion of the left knee of -10 to 90 degrees, with pain at 90 
degrees.  There was pain on active or passive range of 
motion, and after repetitive use, but there was no indication 
of additional loss of motion on repetitive use of the joint.  
X-rays of the left knee taken at that time showed minimal 
degenerative joint disease.

As to the veteran's left knee chondromalacia, in order to 
warrant a higher evaluation under Diagnostic Code 5260, the 
veteran would have to be found to have limitation of flexion 
to 30 degrees.  As noted above, the evidence of record does 
not show that the veteran's flexion has, at any time during 
the course of this appeal, been less than 90 degrees.  As 
such, the criteria for a higher evaluation under this code 
are not warranted.  Also as noted above, the veteran could be 
granted a separate rating for limitation of extension, 
however, the veteran has not been shown to have any 
limitation of extension, and definitely not extension limited 
to 10 degrees, the minimum limitation of extension required 
for a compensable rating under Diagnostic Code 5261.  Thus, 
the veteran would not warrant an additional rating under this 
Code.  As such, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran 
meets the criteria for a higher rating for his chondromalacia 
of the left patella.

The Board acknowledges that additional compensation is 
potentially available for functional impairment due to pain 
on motion.  See DeLuca, supra.  The veteran complains of pain 
and the Board does not doubt his assertions.  The June 2006 
VA examination revealed no indication of additional 
limitation of motion on repetitive use.  There is no current 
evidence of swelling, deformity, or atrophy of the knee.  
Consequently, the Board does not find symptoms or pathology 
creating impairment that would warrant a higher evaluation 
for functional impairment due to pain on motion.  

Furthermore, the Board finds that the veteran is properly 
rated as 10 percent disabled for his instability of the left 
knee.  To warrant a higher rating, the veteran would have to 
be found to have moderate recurrent subluxation or lateral 
instability of the left knee.  While the veteran was found, 
in an October 2001 report of VA examination, to have 
instability, and the veteran reported significant problems 
with locking and subluxation of the knee during a June 2006 
VA examination, the veteran was not found at that time to 
have any objective evidence of instability of the left knee.  
With no current findings of knee instability, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran meets the criteria for a higher 
rating for his left knee instability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as the issue of instability of the left knee deals 
with the rating assigned following the original claim for 
service connection, consideration has been given to the 
question of whether the application of "staged ratings" as 
enunciated by the Court, in the case of Fenderson, would be 
in order.  However, the 10 percent rating has been in effect 
since the effective date of service connection for 
instability of the left knee, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating as to that issue.


ORDER

Entitlement to an increased evaluation for chrondomalacia of 
the left knee, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased initial evaluation for 
instability of the left knee, currently evaluated as 10 
percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


